Title: To Benjamin Franklin from David Hartley, 27 March 1780
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend
March 27 1780
I send by this date another letter with enclosures relating to the Exchange of prisoners. I hope in God that nothing will happen to interrupt that Exchange wch I look upon as a link of communication wch may by degrees lead us to farther pacific intercourses. The only object of my thoughts is by every possible means to soften animosities and to counteract by conciliatory mediation those harshnesses wch may alienate the parties from each other; more especially if any persons do exist who wish not any restoration of peace and good will. If any such persons do exist they will take their opportunities and advantage of acting their malicious work by mutual irritations in secret. Remember this wch is most true. The people of England are not alienated from reconciliation with america— You have asked me Why then will they seem to adopt by sufferance the acts of their Ministers— They are deceived. Their eye does not reach to a distance of 3000 miles, and what the Eye doth not see, the heart doth not rue. Your ever affecte
DH— 
Addressed: To Dr Franklin / &c &c &c
